Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.265 Page 1 of 15


                                                                                                                                                       FILED
                                                                                                                                                        JAN 2 1 2021
 1   ROBERTS. BREWER, Jr.
     United Stares Atto rriey                                                                                                            CLER/\
                                                                                                                                      SOUTHEF,i~
                                                                                                                                                ----~-    v ,, .:;;J1:::.7=:--.J
                                                                                                                                                    oi;hR s•              AICT COURT
 2 lALEXAI'IURA F ..FOSTER                                                                                                           BY                      '     /CT OF CALIFORNIA
   jAssi~~ant United~S!Jltes ~ttorn~{                                                                                                                                                 DEPUTY
 3 ! Wasrungtot,1, D.t.,. Bar No. 470c96
   ! F edera! Offo; e Building
 4 !~80 F~ont Stre~, RqomA6293 _ ,
   ISan Diego, C afaorma 9.d O!-809.,
 s ·1Telephone: (619) 546-6735
           Ema1l: Aiexandra.Foster@usdoj.gov
 :-Il      Attorneys for United States ofArnerica

 8                                                 UNITED STATES D.l.STR1!CT COv'RT
                                              SOUTHERN DISTR.il.CT OF CALlFORNifo.
 9   11
            UNITED STATES Of /,.1\.IBRJC/t,                                                                 Case No. 20CRO ! !82-BA.S
•0
11   '1
                                  Plaintiff,
                                                                                                            PLEA. A1J-REENH::J\1T
121
131 KIRILL VICT.OROVICHFIRSOV,
14
                                  Defendm1t.
15
L6

17                11 IS &"'EP£BY AGREED between the plakir.lff, UNITED ST ATES OF AJ\IBRICA,
18 · through its            counsel, Roberts. Brewer, Jr., United States Attorney, and Alexandra F. Foster,
19         /--\.ssistar1t ·urilled States Attorney, and defendrint~ I(mll \!ictorovich Firsov, v./it_½_ the advice
20         and consentofigor Litva..~ Gounsel tbr defendant, as follovvs:
21                                                                                                          .I


                                                                              Information             .
                                                        to plead guihy to the :oo,t~ chargJn.g defendant ·with:
                   n
                  negmnmg ·       •
                                       on a uate   ~               •
                                                             rn1Il".:no        1?ln. azL  d c.ontinumg
                                                                                                  · ·         up to mx1, lrlC:_.ucJn.g     · , 1·            o.n or aoov1        ,

                  l\liarch 4~                                     the S.outhetn District of CaHfor11ia~ a.r1<l elsevv-i"iere                                                         5

                  defendant I(rriU Vk:torovich FIRSO\/, vvithout the authorization ofi:he issuer
                  of access devices 1 to ·wit accou.nt n<:trnes and pass1;vords of C:Jtnpi:111.y A
                  rr5tAM~""
                  .,,,
                     ..I ,,,,1,1......  t..~-,.~·i,.;ncr1"✓ "':r'ld
                                        ,l'o..!.~'0'1~.e::-;.1,,;
                                   ,,:~J~                            0..J'--,.     urrl-l-
                                                                                    -,.,U! ;rr•ta-t
                                                                                                -!J~ ~-)
                                                                                                     1.,.
                                                                                            .S.,J;,, ....
                                                                                                          r1ef'"11~,a               . . . ~A,::,,~1
                                                                                                          ,.;. ~y_.1.J:;,'1..;~l :) ;::!,;.U  ..A.'. ""I'd
                                                                                                                                                     ,;;t.,. n1...a.ti"=r1 t·h·
                                                                                                                                                             a..;w,,~i:;;;,..,:.   --L~-


      ;
                  solicJtation                   buyers tbr,e1r.1gh the DlEl:'R.l.() platfiJT!il "Nith. th.e ptrrpuse of
28    i           otie:-ing and seHing said ac<::ess devices') said ('Onduct afJ)';ctirig interstate and

     iii    Plea Agreeme:-1t.                                                                                                                 Def.           Initials
     I'                                                                                                                                                              2-JC?.01182-3AB
     I!
     "
           Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.266 Page 2 of 15




                        "~r~1·=,
                       r~~J v·w.A ..;v 1 .,.,t.,.=1.,,., 1 ill
                                  C'Al"ll"'"f'f""                tl'na·,-.   tJ1cs      RCCPCC
                                                                             ,:. __..,,,... ..,,.,"<!;,,   A-v·1,,e
                                                                                                           ut.::      0
                                                                                                                "" .::-,   m=e
                                                                                                                           "'l''il;,,'j,R   or1"erA,-,•lJ ...«.-4""'
                                                                                                                                              _       -   ~~-•          cni'r'
                                                                                                                                                                       ..,.,., ,U    ~= •he
                                                                                                                                                                                    ,,,;~ LL
    1
                       lnterr'i~t, in violatiDn             of 18 U.S.C. §§ 2, 1029(a)(6)(A) and !029(c)(l)(A)(i).
    2
           I           In exchange for Defonda<1t's guilty plea, the government agtees not to prosecu!e
    3

    4
           l   defendant thereafter on activity related to this count, unless Defondant breaches the plea
    t::.   If. agreement!,      or the gailty plea entered p·urs_ua_-1t to this ptea agreement is s.et aside fOr any
    : II reason.           Defendant expressly waives all constitutional and                                                                         statutOPJ             defenses to the
           !l reinstatement         of any charges dismissed pui-suaJit to this agreement
    7
    8      II                                                    NATlJREOFTHEOFFENSE
                                                                                                       q


IO
    9      !                      ElElV!ENTS EXPLAil'fED
                      Defendant W1derstands that the offeiLse to which he is pleading guilty has the
11
               fo llo vvlr,g e~;,ments:
12
                       L          Defendant t,novvfilgly aided and abetted the solk;itation of a person for t11e
13

11
                                  purposeofofforing an access device;
                      2.          The crirninaJ, v1hom D:Bfiendant aid-ed and. abette,d, solicited that person
151.·
16                                witJ1i::)ut au.tho:dzation of the -issu:er of L+ie access device;
                      3,          Defendant acted with the intent to defraud; and
1'71
                      4,          Defendant's conduct in soff1e \Nay affected commerce betvveen one state and
18 11
           I
19         1

    .
., \i
L


2 J_       jn~m1ber,         mobUe identification                             nurnber" personal identification                                                     nm11bet,             or other
           1
           ·tetec·on1111mJi~at~.Jns ,ser:.riceJ equip.ment~ ·or irt3ID1r1.i.ent identit1er1 or other n.1e&1E1s

23
24

25             of funds (other than a transfer originated saie:ty by paper U18t1urnent).




                                                                                                                                                                          Def lni:.ir1 ~,      Kt=_
                                                                                                                                                                                    20CROi 182~.BAS
Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.267 Page 3 of 15




                      B.      ELE1vl"ENTS UNDERSTOOD AND ADMITTED - FACTUAL BA.Sl§
   1

   2
          -i has   corr.u.111.itted each of the elements- of the cdrne, and admits- that fnere is a fai,;tua.1 'i:,asis frff
   3
               this guilty plea. The following fa.cts are true and und\sputed:
   4
                   l. Up through March 7, 2020, Kiiill Firsov was the administrator of a cyber platforr.r;,
   5
                      DEER.IO, which catered to cyber cr:Lmirlak flrsov was well paid for his work
   6
                      administeri_ng :md rnai.•1taini11g DEER.IO.
   7
                   2. DEER.IO is a Russian-based platform that allows criminals to purcha~e access to
   8
                      cyber storefronts arid sell illegal products or services through the DEER.JO platform.
   9

10
                   3. DEER.IO stai.'ted operations as ofat least October 2013, and, a.s ofMarch 2020, had
                      approximately 3,000 active shops with sales exceeding $17 million,.
11
                   4. On Maich 1, 2019, when a person logged into DEER.IO, it looked like this:
12

13

14

15

16
1-;1                                              It's easy to make money with us 1
18
                                             l                      2                     3 .   ,4
19
                                                      0~1\<)u,~ v,.,:l~t, rn ,., el,,,_
                                                                   •~o:J\
20

21

22

23

24



26                 5. The DEER.IO platform offered a turnkey onfo1e storefront design and hosting
r;'
L !


.c: ,:,

          rl'b                                                                                         Def Initials l( F
                                                                                                             '0>'D(>j
                                                                                                           .,,.,        '02-.0,-L,S
                                                                                                                 ·-~"-' (('} C>,. 0
                                                                                                                                      ,
                                                                                                                                      !l
          li                                                                                                                          l
          Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.268 Page 4 of 15




                  harvested credentials and hacked servers, and services, such as a.ssistai."lce
    1
                  performing a pc1,,_r10-phy of cyber hacJ::iug activities.   fits detru1ed above~ a ~~-rirninal
    2
                  could just "sign up," "con.figure wallets to receive funds," "upload products," and
    3
          "
    4     II      "get money."
               6. Once shop access V/as ptrrchasecl via the DEER.IO platforrr1, the site then guided tbe ;
    5
          l       newly-minted shop ow:ner 1:hrough a.ri automated set-up to upkmd the products and

          II
    6
                  services on offer through the shop and co.nfig!lre crypto-currency wallets to collect
   7
                  pa:,ments for the purchased products and/or services. A cybercrirnlnai who wanted
   8

    9 I
          I       to sell contraband or offer criminal services through DEER.IO could purchase a
          I
                  storefront directly from the DEER.IO website for 80D Rubles (approximately
10
                  $12,50) per month. The monthly fee was payable by Bitcoin or a variety of onl.ine
11

12
                  Russian payment methods such as WebMoney, a Russian based money transfer
                  system similar to PayPal
13
14             7, The shop owner had the option to purchase a storefront name linked to DEER.IO or
                  one its subdomains, like DEER.ST, DEERJS or DEER.EE (e.g., ii:rctps://[SHOP

::1I
l7
                  NAMIE].deer.io,      such    as   ON'L YFB.DEER.JO,          SHiYJS.HOP.DEERJO
                  SELLACCSS.DEER.IS), or a custon1 name (e.g., https//[SHOP NAME], such as
                                                                                                           2.nd


                  SQLBAZAR.SHOP arid ISIS.R.El'ffS.HOUSE), which directed the prospective
18
          I       buyer to t.11.e storefront il1frastructure hosted on DEEP,..JO,
l9
20 i
          I    8. Here wast.he storefront for SfilK.ISHOP.DEER.JO~ one of the sh-0ps on DEE'.R's

2l                platform:



23

24

25
          1
26

,.') 7'
28
                                                            4                                Def lnr,ia ,s )(_ F
                                                                                                20CR0I 182:BAS
                                                                                                                   Il
                                                                                                                   I
-Case
 - - -3:20-cr-01182-BAS
      ---- ---------                           Document 55 Filed 01/21/21 PageID.269 Page 5 of 15




     ~   -~"J."'" ,._...,...,,,_,,_
     Iv
 l

 2

 3

 4

 5

 6

 7

 8

 9

10

11



13
14

15
            9. A cybercri.t-ninal who wanted to purchase from storefronts on the DEER.IO website
16
                    could use a web browser to navigate to the DEEll.10 dorr.ain, which resolved to the
17
                    DEER.10 storefronts. DEER.IO contained            a search function,   so individuals could
18
                    search for specific ru:ms or the user could navigate through the website looking .for
19
                    ii:erns to purchase" Any purchases vi1ere condw;:ted usir~g cryptocUt~ency, suc.h as
20
                    Bitcoin, or through Russian-based money transfer systems.
21

22
             HJ.For exaniple, as reflected above,             a   cybercriminal could purchase stolen Uber
                    acc.ount5 1_;vith tha.t Uber LtSe:r1 s credit card i.11.formation or stol.en Snotmy·
                                                                                                  ,      ,ure.miura
23
                    accounts from. Sf-ITK.JS}IOP.DEERJ0. To rnake rJ1,r;se purchases the prospective
                                                                                                  0
24
                    buyer just needed to click on the cart on the right hand side of the screen.
25
                                             • ~"···--, -,·,
             ·1, 1~,ru1
                     " • '• j          .
                        hlit1a scar1. t.hrougn                     r             •. ,J •       ,    ,        "
                                               uctJ,·~.,.h.J store1:ronts revea/.eiw t11ousar1e1s ot comprorms:eu
                                                                                                                 ,




                    aCCOlll1IS        posred
27
                    containing fo.ll U.S. SIJcial Security Nurnbers, dates of birth arid victim addresses.
2a
     Pk:u                                                         5




                                                                                ·······-·--·---
                                          -------------
     Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.270 Page 6 of 15
                                                               ----




              !\1any of these victirn.s -were be-ated h1 Europe and rhe u·nited States --inctwdh"'lg         !·

              ·victims in the Southern District of California
           12.On or about l'v!'arch 4, 2020, the FBI purchased approxiw..atel.y 1,100 garner accou:!lis
              from the DEER.JO store ACCOUNT-MA.Rl<-.ET.DEERJS for under $20 in Bitcoin.

 5
              Once na:vrnent -~va.s cor.nvlete . tb.e FBI obtained t.½:e ~eme:r accourrts~ includiruz the
                     ••   "'              ""   -                          ...,                      >,d




              user na,.'Ue and password for each account. Out of the 1,100 gamer accounts, 249
 6
              account5 were hacked Company A accounts. Company A confrrmed that if a hacker
              gaIDed access to the user n.ar.o.e and password oft:b.e· user account, triat backer- could


              accounts also oft.en l:1ave illh~ed payment methods so the hacker coukt use the lin,1\;:ed
                                                                      1


              payment method to make additional purchases on the account Some users also have
              subscription--based services attached.to their ganier ar.:counts.
           13.Comp1crny A is located in San Diego, Califomia, It operates interactive video gamirig
              platforms, and sells related products and services. Like other video ganiing
              platforms~ Company A user.s have individual garn.-er accou:m:s protected by ttser
              r1:ru11es arid pas.:.nvo-rds. Company ,A corrfirrned that the

              accounts, and at leas:I seven of them had been flagged frn potent'ially fraudulent
              a,;tivrcy on the account.




             agre1.!ld to speaJ.;_ vvitJ1 FBI .agents~ Firsovtold the agents that he was t~e adm1n1Strator


                                  both sellers          b-uyers to
                               the advertised nrrn1hers -over $17

25           careflJHy calculated and updated to aDcu:ratety· refler:t the arnourit of tnoney th,at


                                                   of the
             the parties agree that the governrncnt could shov1 that sh.op ov1ner:s on the DE.ER. f(J


     1-,                                                                                  20CRfJI 18.2-BAS
     Ii
     n
Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.271 Page 7 of 15




                      platform sold at least $1.2 miliion in U.S.-based stolen information, to include the
  l




  ]- !'                                                            PENAL1TES
  ,,J
        !!            Defendant understarids th.at the crilT.te to v,1hic"!-1 1ne 15 pie.atct·mg                               carries the
  5     I
        . fO llo vMg pen.atti~s:
  6
        I             A.       a maximum JO .years in prison;
   7
                      B.
  8
                      C.       a mandatorv
                                         . special
                                            -      ass-~ssment of$!00:.
  9
                      D.       a tem1 of supervised release ofno more than 3 years. Defendant understa.rids
10
                               that failure to cornp]:y with aT1y of tbe C(>ndiHf)ilS of supervised release may
11
                               result in revo-eation of supervised release,. requirfilg defendant to- serve in
12
                               prison~ u,;;on any such revocatior-4 all or part ofihe statut-OI)' maxfilltuD. terin
13
                               of supervised release for the offense that resulted in such teim of supervised
14
                               release:
15
                               restitution to l½.e victill.1 oftl1.e offense for the _faJ1 B.mount of its losses p;,.1rsuant
16
                               to 18 U.S.C. § 3663A; and
17
                      F.       DefendaT1t has be.en advised by coUP...sel &-id tmdersta:r1ds that because
18
                               def"endant is not a citizen of the United St~tes~ lili conviction                            this case \vill
19
                               n1.a.ke it -oractkallv
                                                    . inevitable and a virtual certaintv
                                                                                       " that defend..~~.t v'1ill be
20
                               rernoved or deported :frorn th~ lJnJted States. Defendant rrmy also be denied


22                                                                          IV

                                                                                                 ,     • I
                                                                                                tr:ie ngr:tt to;
                               Contfr1ue to plead not guilty aud require the Governrnent to prove the elements

26

2. 7         l fir-sov farther coric1~dcs thm his bel:1.rviotmeets the junsdiction<J.l            of rn USC St.'C. 1029(ht since the ofien•:,;e
             involved access devices i.<;&ued, o\vned~ managed and comrolled by Cornpany 1-\, and he transponeJ his laptop inlo th,:; United
2.'j         State~,-·,shich\JJ;1s criartic!e useUc}a:;:;;istini.hcccmmis-,!on vfth,.:.:;ffi.:nsc
                                                                             7
                                                                                                                      D-ei: Jnidals
       Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.272 Page 8 of 15

       1!

       l
       I
       I
  l                B.    A speedy and public trial by jury;
                          TC.      '                                               ' I
  2                       1·ue ass1.Str.u1ce o1' couru;eI' Sit a.u1l stages or'" Ln.a.-.;
  _,
  7
                   D.    Confrorrt a._<H1 cross...exarnine adverse vvitnesses;                                                       j
  4                E.     1 estrf/ and present evidence and to have ,,itnesses testify on behalf of l
  5                      defendant; and 1
  6                f.    }Jot testify or have any adverse inferences d:ra~.1n froro. the fa.au.re to testi.1f.
  7                                                  V
                    D1EFENit4J'.fT ACKNO\<VlL:lIJ)GI<:S NO PRETRIALR!!GHIT TO BE
  8
                  PROVIDED VVITH IMPEACH!''1ENT Al"'l'D ft.FFllU\!IATIVE DEFENSE
  9                                                      <'<l!iJ<()'-"'·m
                                                           ·1 ,..
                                                         ,1,1__;_
                                                                                    ~ T~r,~,'
                                                                  J...1';,.j_IV..LJ-11,. !!....,:i:,_ ',\,JI~ '-i/j



10

11
       I          The Government represents that any information establishing the factual irmocence
            of defendant imo 1i;vn to the ur1dersig.,;,.ed prosectxtor in this case has been tu:rrted over to
12

13
       I
       , defendant The Government ;vi1J co:ntm.ue to provide such information establishir_.g th..;;
            factual innocence of defendant.
14
                  Defendant understands. that if 1his case proceeded to trial the Ciovermnent \.Vould be
15
                                                                                                                      -vv1tnesses,
16
            In addition, ·if defendant raised an afflilllative defense, the Govenm1ent would be required
17
            to provide infOrmation il1 its possession th..at supports such a defense.                                 Defendant
18
19
                                           defendant also 'waives L½e right to th.is ~7formation . Ffualiy                       5
20
            defendar1t agrees not to attempt to withdra"v the guh1'y plea or to file a coUateTa.1 attack
21
22·
                                                                                 'VI
23 '..,
       H
24     '!
25                Defendant represents thal::

                  A.            -   .                         .,, to d1sct1ss ail the facts and circtrrnsta.nces
                         Defendant has had a full .onp()rtunitv     .,_   ~                                                              l
                         and. the ~o:nsequences of thls plea. Defendarn: lmdeI'stands that, hy pleadin.g
22
                                                          g
Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.273 Page 9 of 15




                           guilty, defendant may be giving up, and rendered ineligibie to receive,
                                 '
                           valuanle  govern.rr:1-ent .tene.a.rts
                                                            ;,; an.d. c1v1c
                                                                       . . ngnts,
                                                                            . ,    . " as
                                                                                  sucn . n1e
                                                                                          ·1   • "
                                                                                             rig;.1.t              'h
                                                                                                      to v:r::ite1 £.1~e
                                                                                                                  k




 2                         right to possess a firearm, the right to hold office, and the right to serve on a
                            !ur-1.
                           ,:, .,,   Defer:tdarit fbrther U11.derstfu.11ds that the cc.H1viction in this case may
                                                                                                                .,
 3
                            subject defendant to various coilatcral consequences, including but not limited
 4                          to deportation~ removal or other ar.:lverse in:rrni.gration consequences;
                            revocation of probation, parole, or supervised release in B11ot¾er case;
 s                           • •          g,,                             •      d suspens1on
                                                                                            . or revocation
                                                                                                          . or" a
                            cteOllitTient J.l cm goYernment contractrng; an               J


 6                          professionai license, none of which will serve as gr01mds to withdraw
                            defendants guilty plea.
 7

 8                  B.     No one has made anv nrorriJses or offered anv re\qrasds in ret-i.lrn for
                                                   ~   ~                              d
                                                                                                                        th.is
                           grriliy plea, other tha.i1 those contained in th.is agfeen1ent or
 9
                           disclosed to the Court
l:J
                    C,     No one has threatened defendant. or defendant's family to induce . this guilty
11.
                           plea.
12
                           Defendant is p~qding gui.fty becaus.e in truth and in fact defendant              is       guilty
                           and for no other reason.
14

                                                      Vll
                           AGH:EEJ1!E~rr IJT\l'l1TED T(}  A'I'T(YRNE,Tts OFF]C.lE
                                        =---~---~
                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                           to the United States Attorney's Office for the Southern

19
                                                                                                             tllli plea
20
           agreement to Hie attention of other authorities if requested by the defendant.
21 I
      .,
                                 APPLICAJ:HIJTY OF SENTlENCU',fG GUIDELINES
22    !
23    I             n ·-"' · 1 u.r.1.aerstanos
                    ve-rend.art~   1        ' ,             ·       - .,,
                                               the sentence rrr1posed w1.u ne baseu1 on tne :tactors set
                                                                                      1       •   1   ··•




           u1 l 8 llS . C. § 3553( a), ])efendant understands                     '
                                                                               tnat m
                                                                                              .
25
           sentericing judge must consult the United States Sentencing Guidelines (Guidelines) and
           taJ;:e        into accourxt Defa:nd.an.t h~:1s
26
                                  the                                       not
             Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.274 Page 10 of 15




       1     !      1
                         Guidelines, up ro the maximum in the statute of conviction. Defe!ldant understands further
       2 /ii thi1t the ,sentence canr1,ot be deterrr1..ined until a presertt1;nce tepct~ has beer.. pr~pared by
       3 ,~ t;.s. Probatio. n ()ffice and defense cou.ose1 and th;:• Govermne:Dt have hr.id an opportunily
       4
              ,,[I to review and challenge                                             the presentern;e repo.l't. Nothing in this plea agreement sha.ll be
       5      !'/construed as lin-i.fting the ;Qovernme:nts duty to provide co:rnp1/,;::'te and accurate facts to the
       6 !district court and the U.S. Probation Office.
                  1                                                                                                       IX
      7
               !j.                                            SE1,rritNPE
                                                              ; ,,,,.,,_  '";VVITYtlN "'(Iii E DISCRF 7 ION OF
                                                                             ~ ~ ~. . ~~~                    . _ J[JJIJiG:ii'
                                                                                                                     • ~~

      8
      9
               I                            TJ:js plea agreement is made pursuar1t to Federal R.ule of CY:Mnina1 Procedure
             'i l 1(_c)(IXB). Defendant understands tJiat the sentence is vvithin the sole discretion of the
 -1 ,.,' !' senten1,;ffig Ju.ige. The (;{;11e1r1-rnent .has not made and will not ma..¼;:e ttny represen:t,.~rjor,: as
11
             II to what sentence dei'eada,,t w'Jl re::eive.                                                          Defondanr understands that !he senten;::ing judge
1
       ~ I! may impose the maximu,u sentence provided by statute, artd ls also awP..re that any estimate
13
             1·1~·   of the probab~e sentence by defens.e cow:-15.e} is a p:redU:n.?on not a prcn.1llie~ Bnd is not                                               9
 ·r


15
       1a


             ,~
   i· tnn.ct.1n.g
-'-""l
         .
   r! binding
                     ~   •             _.

                                                  on the Court. Likewise, the re,e,ommendation rnade by the Gov-er-xrrn.ent is not
                                                  on t.l-ie Court, and it is uncertain at this time what defendant's sentence will be,
 ., 6 1'!         . ,          '   .      . '        .    '       '       '' .           '   ' '
.,_           J Detenaant also nas been act-v1sed az1d mru.erst2u1as that rl the sentencn.1g 1ua.ge does not
17            !i rouo,:w ar1y o f''tlne parnes·
                     C        11         . ' ' sent-encu,g
                                                       . recorn:rneni~atxons,
                                                                     ,, .     i
                                                                              ueienaa:JJt nev~,11J-1e!ess                                               ,C    '                -   '   '
                                                                                                                                                                                       11as     ' '
                                                                                                                                                                                            no ngnt
18
              I to v.FF.btf.!tav1 the plea~
19   i                                                                                                                    :;(~
                                                                      PAR'JTES' SKNTENCil\fG       P.ECOMMENDATIONS
20 ,,J                                                                ..,__ ,.  ""'~-.--~·-~==""""""'''"'"'''"'""''''"="'-~-==,..,..,,,,

                                            A.                ;SEl"ITE1\lCING GU1DELfl\[E CALClJLAT110J:~S
", II
,<;., ....    ~
              f                             -         ~                                                       i,,,        ,-1,,                                     f
              ~
                                                 ;t            1·      •         , '
                                            /\_!1f1ougn tr1e pa,:rues u1.1i-lerstarK¥.
                                                                                            -          · '
                                                                                                             !,1ib'lt
                                                                                                                                  "7   '   •
                                                                                                                          t'l.f.e ·UtudeJmes
                                                                                                                                               "'
                                                                                                                                                             ate oruy
:2 2
                                                          w~1J'.{ff 1o0 u'.~.C.
                                                                           "' "                                                                     "' :.IJ),.,1.a)
              1·                                                           .                                                                                               ,
                                    r,       ~•      •'                                                                                                 'K "') c       '   ' '      '        c
·') •;
             , 01 tne £actors u1t:~ LovJ"t
              ,.·
                          "        '
                                           vv1d
                                            £'
                                                conslcter ·    ;\..                                                  '<     •
                                                                                                                                                    ~
                                                                                                                                                    '             '
                                                                                                                                                                           m Iinpo-smg a Sf;nrence,
L.. .)        1
              ithe                     Govexnrnerxt will recorn.r11en.d the 1DTI01Nh1g Base OffC:nse Level, Specific Offense
24 '

25           i
2.6
,.. --, ti
             !l                                                                                 rnillion)
                                                                                                                                                                  jj
             j!
2.s          d
             ~1•! .:.:;k•:~... .c or,,err,arn
             t!
             fi
             h
Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.275 Page 11 of 15




                        RSP                                          +2                (2Bl.l(b)(4))
                        Outside the US/soph. mea,,s                  +2                (2BLJ(b)(iO)(E) m(C))
 2                      Acceptance ofRespons ibility                                   (3El.1)
                        Adjusted Offense Level_                      23
 3
                 B.      ArCEPT.A..NCE OF RESPONSIBILITY
 4
                                 ·                              .,        l   ,.-.s             ·1,
                 1:,1otvvithsta...ndmg the above paragrap~ t1e Uffveinrnnent ·w1H not oe 0011gate
                                                                                                      ,   1 ..•   d to
 5
 r
          recomrnend any ad.justrnent for i-.\ccept.:1..nce of Respor1.slbility if d 1efendant engages in
 0

          conduct k'T}consistent vvith ac.eyptance of responsibility in.cludir~, but not limited to~ the
 71
 8
   follow',ng;
                         l,     Fails to trutruirlly ar'..tlnit a complete factual basis as stated in the piea at
 9    I
10
                                inconsistent vvith, the factual basis set forth in this agreement;
11
                         2.     falseiy denies prio-r criminal conductor convictions;
12
                                " urrrrut.t_LJ.l
                                13    · hh · v.rrti1
                                                 '1-  ~    "'          ·
                                                     t.tle l.1overn1nen4  "
                                                                         tne r,
                                                                             c.ourt       · .•
                                                                                    or p~"obanon  .-,r-
                                                                                                 orncer: or
13
                         4.     Materially breaches this plea agreement. in any way.
14

15               C.      FURTHER        AD.TTJS TJVfFNTS .AND        SENTENCE                         REDUCTIONS
                         l}·JCLUDil\!(J THOSE TJ1~1DER 18 lJ.S.C. ,S 3553.
16
1 ~
                 The pardei agre,:: that defendant rr.a~y request or recor.runend additional doV>JTtWard
• I
          adjustments, departures, including criminal history departures under USSG § 4Al .3, or
13
                         ·   ·
          senter..1.ce reducnons unct· er ·Qu··~
                                          L.J · ,.J.t.h   ·
                                                          •~   3553. The Goven1.rnent ·wm oppose ru.1y such
19

20

21
      !paragraph A above.
22    I
23

24
      I
      !          E.
                                                                                      11
                 The parties agree that the fac'ts in the 11 frictua! basis_ paragraph of this agreernent are
25
                                               11

or
          tn1e~ and may be considered as r~Ieva11t
LO
          and                                                                              l)

          II
                                                                 1]
       Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.276 Page 12 of 15

         II
          11
         I


  1
             I             F.            PARTIES' RECOM\.ff<.NDATIONS REGARDING CUSTODY
  2

  3               at the }ovv end of the advisOl)' guideline
                  to this agreement
 5                         G.
  .~-., , ,                              '!.     ~.-,a. rfod
                                                 ~-""-·                ~
                                                                        LS:.:c•~,O.~'LelrYlent
                                                                           ~-~,.,,,,          -~-·
                                                                                     ... ,,;;,,;.,\.
         ,                ~,,        •   1 Tl • •    ,.            .• "      "                                       • •l..  1'
  7      t,r                1 ne parties  N"ill JJmt~y recor11rr1ena t..1,at ue1end.ant pay a spec1a.,1 ass.essrnent rn f:He ,
                                                                               %'  •               •

         J•.                         .

 e l!l ar-1101.mt of $100.00 per felony count of conviction to be paid forti.'lwith at time of                                                                              I'l




   9 •1 sentencing. The spec:i.ru assessrrtent shaU be paid tt.uough the cffice o.f tl1e Cl.erk of the                                                                      l,.'



'"10 l! ~·   ' t.'.ou.rt
        Lnstnct  .~.     ' 'n@1&.:.. or ca.st1.ter-s
                         oy                 . . ' cneck
                                                     ' ' or rnoney on~er
                                                                     "' mac.le
                                                                            ' paya b"
                                                                                   _ ::.e to   '' ~· '
                                                                                               ~"L_terK
11
              1


             iIUnited States District Court."
                                                                                                                                                                        1


                                                                                                                                                                            I
                                                                                                                                                                            !
12 ~                                             Firie and Restitution.
13
             In•·-" ..~: p:rdes l:,v~erreache~~:t.;:Jrea~::.ie~t "nodn ,111e isesue to: rn~-thmio; an~ fines..             f'i                                       Each l
14 1!-"al 1.y           1,..,   .,_1-t::e ..o arg11.,..: ro or agm.!..w                   ~ :,;s~1i-u.i,1011 .,.   •   .1or 1.J1.,s a Ini:: cJn1e o.i· senien;emg.

15        I                              3.     "F~o=·~:r,S~'='e=r='=tu=·•=e.                                                                                               j


16




                                                                                                                                          and satisfied any speciel




                                                                                                                                                            Defendant
Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.277 Page 13 of 15




        I                    .
  J     Jon a clairn of inefiective assistance of cow.1.seL Defendar1t also v.;a}ves, to the fuU. extent of
  2     lthe law, any right to appeal or to collaterally                                   attack the sentence, except a post-conviction
  3     Icollateral
         I       ~      ,                        .                       • .   .   ,,~      .
                            a',mck ~~sed on a c~rm of mefrecttve assistanc.e ~~ cooose~ uruess the
                                                                                                      .                          ~       _   1       ,        -

                                                                                                                                                                  com-:
                                                                                                                                                                  ......




  4 l, nrrooses
         "      a ctIBtod1a1 sentence above the ri.:igh end of the gu1de.m1e rru1ge
                                                                                 - recomr11endea bv•
  5 , the Govemmem pursuant to this agreement at the time of sentencing, excluding any

   6 recomrnended vai."'mnce. Ift\e custodial sentence is g--res:tet than the hlg11 end of that range1
   7          Defendant may z..ppeat but the Government will be free to support on appeal the sentence
   8          actual1'; imposed. If Defendant believes t.1'.ie Government's recornmendation is not in
   9          accord with t,11i£ plea agreement, Defendant will object at the time of sentencing; other.wise
1o            the objection v..riil be deen1ed waived,,
11      'ii          If at any tirne Defendant mes a notice of a,p·:oeai
                                                                . ,.     anueals or collaterallv attacks the.j,   ''                                     ,,




12 l!convi~tion,or sentence in violation oftlus pl~a-agreement, said violation shall be a materiai
13 breacn. oftrus agreen1ent as furtrier defmed oe.1ovl'·.
14
         1.                                               JBR,La,.(:H OF Til-IJE ~lEA AGREEMENT
15                   Defendfu'1t ackno-wledges~ lli7.dersta.Y).ds and agrees that if defendant violates or fails
16 to per.!:brm any of defendant's obligations under this agreement, such violation or failure to
17
         ~ perforrn     .may constitute a, materiu1 breach of this agreernent.
18       i           fJefendant acknovvledges,., 11rJderstm1ds and agrees furtl1er t.1-iat the follovim.g n-ern-
19       '                                                           '
              ex1½austive list of co·nduct bv defendant uncn.1~stionab h1 constitut-es a rnateri;1~·! breach of tr'Js
                                                                 "                  .!.         '   ·,,                  -           •       -   ~


20        plea agreement:
                       r; ,,.
') ·1   i        1.   ,. aw.ng 1,.,1 plead                                     ,. .:s, W.:::.! •. tJ) t~-1--:
                                                                           i"JU""'1·~Y1i"             !.J..U.., t,,.,e:9 "'"'"'--L
                                                                                                                ;:i,--rec:.-r"'Jfl\"rj··t·

   ,'
                                                                          .[              !-.                     .,,!       9

~-              2.    Failing to fully ,'!Cce:mresponsibilit;l as established m Section ..,.'½                                                          v. paragrapn"
22                    B above;     0


23              3.    F ,,J/Jng 'O ,;..,;lt't'""""""
                                   14..1..Ut>.
                                              or,n~~r 1·n
                                                     <.     --
                4,    .,.q_r:ternp·:ing to ,;.1T1.hd:rav,f the plea;
                      F aHir1g ro abide by a11y -'i.h\~T--11 cotrrt order related to t,_h.JS
25                    .~p~aUng or coHateraJJy attac1'-..Jii1g L~e sentence ~)r con:vic                                                                             of
                                         X]. oftb..is pi:a agret::rns=:nt; or
26              7     rna,:;,g~. .,g
                      .L.-J ~f::;.~ a.1. ~-:, ,
                                                 .-,~.1fit~o ....
                                                          ill;
                                                 a.L:n.!L-.U'      .,...,J '"1·1'm'n~' ~0·1"'U",1,
                                                               J.J.Cc.s. ·~ _ .u, u ,C.-< ~~'                          tl 1J :..Ll tt..
                                                                                                       .. AU ,L l. +;,,.,,...,...,,.,    . . ..,,1.1Ine
                                                                                                                                      .!.l~

27


                                                                                          13
     Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.278 Page 14 of 15
                                              ---------


    1        In the event of Defendant's material breach oft.his plea agreement, defendant will
               ' l to erLLoree
    2 not b e abte       L'          f"            ' '       ... c '7                '!l !.-   '°    ' c' •· '
                               ai1y O.t 1ts pro•iJs1orLS 317.d t.ue uo verrx.aerrt W7J.i c,e reae·veu 01 :aH Its
                                                         1




    4 charges including those that \vere dismissed, promised lo be dismissed, or not filed as a
    5 ·   result of this agreernent ( defendant agrees th.at any statute of frrnit.ations relatfilg to such
    6     charges is tolled as of the date of this agreement; defendant also 'Naives any double
    7     jeopardy defense to such charges). In addition, the Govemment mav move to set aside
    s     defendant's guilty plea.    Defendant may not withdraw the guilty plea based on the
    9 Goverr1,"!lent's pursuit ofremedies for defendant's breach.
10              PidditionallyJ defendant agrees that in the event of his mat,;rial breach of th.is p-k:a
11        agreement: (i) any statements made by defondant, under oath, at the guilrJ plea hearing
12.       (before either a Magistrate Judge or a District Judge); (ii) the stipulated factual basis
13 staten1ent in this .agreement: and (ill) any evidencr;; derived from such statem.errts, are
1. 4      admissible against defendant in any prosecution o~ or any action against, defendant. Thls
15        includes the prosecution of the charge(s) that is the subjeci of this plea agreernent or any
16 charge(s) that the prosecution agreed to disrr11Bs or not file as ·part of this agreement,. but
1 7 · later pursues because of a material. breach by the defendant                 A.dditirnnally, defendant
18        knowingly, voluntarily, ai,d intelligently waives any argument 1.mder the United States




   any evidence derived from ai,y statements should be suppressed or are inadmissible.
":--'!
(..J..

                                              XTil
22
                                  }::!'1fTIRE AGREEM ."".E""'.;c.;N'T""~·
23
                                         en1b-odies the entire agreer:nent
24
                                                      orora.L
25


                                  ofthis ph;:a agreernent shall
2:7

28
                                                          1j
                                                          l   '
Case 3:20-cr-01182-BAS Document 55 Filed 01/21/21 PageID.279 Page 15 of 15




                                                                       xv
 l

 2
                      By signing this agreement) defendant certifies that defendant bas r-ead it (or that it
 .,
 0
      has been read to him i:n defendant's nadve ia.,guage). l)efendan! has d!scussed the terms
 4
      of th.is agreen1.ent               \Vn:h   deiiense co1.mse] cmd DJ fly 1~rnJerstands its rnearring   2111d   effect
 5                                                                     XVI
                                           DEFENDA.t,fT Sl(l'ISlFlLED VVdT H COUN SE1L
 6
                      Defendant l1as consulted ~iv~:h coooS.el and is satisfie-d ·vvith co1msel's representaJ:ion.
      This is defendant's ii,dependent opinion, and his counsel did not advise hfrn abotrt what 10
 8
      0
      i)
           a" u·n •½us' .•,,,,.~,.,•
            q'f   ·   1.d '""'°4J'.W,,
                            ;I.
 9

10                                                                       R·OBEftTS. BRE\1/ER.~
                                                                         United States Attorney
11

            12/11/20                                                         ~t---




16

17

18 IN ADDITION TO 'fK'iE FOREGOING PROVllSlONS            \ii/Jt<TI:CH I AGR==.
19 SWEAR l!l't/DER PENAJLT1( Of PERJURY Tl'.lA].' THE lFACTs_·r·          ~~•.-.· -
   ".FACTUAL BASIS" SECTION .1-lillO'\/E p'i..,,'U: TRUE.               J...._ ,.,,,,--
20

21
                                                                                  /~}-/
22                                                                       Defendant




26
